Title: Bartholomew Dandridge, Jr., to Thomas Jefferson, 19 June 1793
From: Dandridge, Bartholomew Jr.
To: Jefferson, Thomas



United States 19th June 1793.

 By direction of the President of the U. States, Bw Dandridge has the honor to enclose to the Secretary of State, two pardons—one for Hezekiah Usher, the other for Geo. Dunbar Usher, in order to have the Ud States seal affixed to them; and to request that the Secretary will wait on the President tomorrow morning at nine o’Clock, to take into consideration certain matters which were postponed on Monday.
